           Case 1:21-cv-00879-DAD-SAB Document 26 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   MELISSA LOIS WALKER,                              Case No. 1:21-cv-00879-DAD-SAB

12                  Plaintiff,                         ORDER CONTINUING SCHEDULING
                                                       CONFERENCE UNTIL FEBRUARY 24,
13          v.                                         2022

14   HIGHER EDUCATION LOAN                             (ECF No. 5)
     AUTHORITY OF THE STATE OF
15   MISSOURI, et al.,

16                  Defendants.

17

18         This action was filed on June 2, 2021, and a scheduling conference is currently set for

19 August 31, 2021. (ECF No. 1, 5.) On June 25, 2021, Defendants Trans Union, LLC, and Action
20 Financial Services, LLC, filed answers. (ECF Nos. 15, 18.) On July 23, 2021, Defendant

21 Equifax Information Services, LLC, filed an answer. (ECF No. 22.) On August 2, 2021,

22 Defendant Higher Education Loan Authority of the State of Missouri filed an answer. (ECF No.

23 23.) On August 19, 2021, Defendant Higher Education Loan Authority of the State of Missouri

24 also filed a motion for judgment on the pleadings, to be decided by the District Judge. (ECF No.

25 24.)

26         Pursuant to the order setting the scheduling conference, a joint scheduling report was

27 required to be filed on or before August 24, 2021, however, no such report was filed and no party

28 filed any notice to the Court as to whether the parties were ready to proceed with the scheduling


                                                   1
            Case 1:21-cv-00879-DAD-SAB Document 26 Filed 08/25/21 Page 2 of 2


 1 conference. Despite answers being filed by all Defendants, given the recently filed motion for

 2 judgment on the pleadings, the Court finds it appropriate to continue the scheduling conference

 3 to allow for a decision on the motion for judgment on the pleadings. If a decision on the motion

 4 is made prior to the scheduling conference, or the case otherwise becomes ready for a scheduling

 5 conference through voluntary dismissal of Defendant Higher Education Loan Authority of the

 6 State of Missouri or otherwise, the parties may request the scheduling conference be advanced.

 7          Further, the parties are admonished for not filing the joint scheduling report or otherwise

 8 informing the Court whether they were in a position to move forward with the scheduling

 9 conference.

10          Accordingly, finding good cause, IT IS HEREBY ORDERED that:

11          1.      The scheduling conference set for August 31, 2021, is CONTINUED to

12                  February 24, 2022, at 10:30 a.m. in Courtroom 9;

13          2.      The parties shall file a joint scheduling report seven (7) days prior to the

14                  scheduling conference; and

15          3.      The failure to file a joint scheduling report seven (7) days prior to the scheduling

16                  conference may result in the imposition of sanctions.

17
     IT IS SO ORDERED.
18

19 Dated:        August 25, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28


                                                     2
